SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

148
TP 14-01377
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF SHAWN GREEN, PETITIONER,

                      V                           MEMORANDUM AND ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT.


SHAWN GREEN, PETITIONER PRO SE.

ERIC SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF COUNSEL),
FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered July 15, 2014) to review various
determinations of respondent.

     It is hereby ORDERED that the determinations are unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul two determinations, following tier III disciplinary
hearings, that he violated various inmate rules. Contrary to
petitioner’s contention, the determinations are supported by
substantial evidence (see Matter of Stewart v Fischer, 109 AD3d 1122,
1123, lv denied 22 NY3d 858; see generally People ex rel. Vega v
Smith, 66 NY2d 130, 139). “Petitioner’s testimony denying his guilt
of all violations merely presented issues of credibility that the
Hearing Officer was entitled to resolve against him” (Matter of Britt
v Evans, 100 AD3d 1408, 1409). We have reviewed petitioner’s
remaining contentions and conclude that they lack merit.


                                                Frances E. Cafarell




Entered:    February 13, 2015
                                                Clerk of the Court